ICJ_089_Lockerbie_LBY_USA_1998-12-17_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE
(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 17 DECEMBRE 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
; OF AMERICA)

ORDER OF 17 DECEMBER 1998
Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal

de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe

libyenne c. Etats-Unis d'Amérique), ordonnance du 17 décembre 1998,
CLJ. Recueil 1998, p. 749

Official citation:
Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United States of America), Order of 17 December 1998, I C.J. Reports
1998, p. 749

 

N° de vente:
ISSN 0074-4441 Sales number 71 8
ISBN 92-1-070787-7

 

 

 
749

COUR INTERNATIONALE DE JUSTICE
1998 ANNÉE 1998

17 décembre
Rôle général

n° 89 17 décembre 1998

AFFAIRE RELATIVE À DES QUESTIONS
D’ INTERPRETATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le juge doyen, faisant fonction de président de la Cour internationale
de Justice en vertu du paragraphe 3 de l’article 13 du Règlement de la
Cour,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,

Vu lordonnance en date du 30 mars 1998, par laquelle la Cour,
compte tenu des vues des Parties, a fixé au 30 décembre 1998 la date
d'expiration du délai pour le dépôt du contre-mémoire des Etats-Unis
d'Amérique ;

Considérant que, par lettre du 8 décembre 1998, l'agent des Etats-Unis
d'Amérique s’est référé à de récentes initiatives diplomatiques et a pro-
posé que le délai pour le dépôt du contre-mémoire de son gouvernement
soit prorogé pour une période de trois mois; et considérant que, dès
réception de cette lettre, le greffier adjoint en a fait tenir copie à l’agent de
la Libye;

Considérant que, par lettre du 14 décembre 1998, l’agent de la Libye a
indiqué que son gouvernement s’opposait, pour les raisons indiquées
dans ladite lettre, à toute prorogation de délai;

4
750 CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 17 XII 98)

Compte tenu de l'échange de vues préliminaire auquel la Cour a pro-
cédé sur la question,

Reporte au 31 mars 1999 la date d’expiration du délai pour le dépôt du
contre-mémoire des Etats-Unis d'Amérique;
Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-sept décembre mil neuf cent quatre-vingt-dix-
huit, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
Grande Jamahiriya arabe libyenne populaire et socialiste et au Gouver-
nement des Etats-Unis d'Amérique.

Le juge doyen,
(Signé) Shigeru ODA.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
